Citation Nr: 0912046	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  06-36 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Evaluation of dental trauma, currently rated as 0 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from October 1964 to October 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

A Travel Board hearing in front of the undersigned Veterans 
Law Judge was held in February 2009.  A transcript of the 
hearing has been associated with the claim file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103(a), 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Additionally, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.

The Veteran is seeking a higher evaluation for his service 
connected dental trauma.  At the Travel Board hearing of 
February 2009 the Veteran testified that he had been treated 
at the Phoenix VA Medical Center as late as December 2008 
when an MRI was done.  However, the record does not contain 
any records of an MRI of December 2008.  In fact, a review of 
the claims file shows that the most recent VA outpatient 
treatment records are from December 2006.  The outstanding 
records must be obtained. 

In addition, the Veteran testified that he had been treated 
for his disability by private physicians, and specifically 
named Dr. Lawrence.  A review of the file shows that 
treatment records from private physicians have not been 
obtained.  The RO should attempt to obtain these records.  

Accordingly, the case is REMANDED for the following action:

1.  Request all treatment records for 
the Veteran from the Phoenix VA Medical 
Center including specifically any MRI 
done in December 2008, from December 
2006 to the present.  If no records are 
available a negative response is 
requested.

2.  The RO should ask the Veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
private health care providers who have 
treated him for his service-connected 
dental trauma.  After securing the 
necessary authorizations for release of 
this information, the RO should seek to 
obtain a copy of all treatment records 
referred to by the Veteran, and which 
have not already been associated with 
the claims folder.  

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




